DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
This Office Action is in response to the Applicant’s Amendment filed on 07/27/2022.  In virtue of the amendment:
Claims 1, 2, 5, 6, 8-16, 18 and 20 are present in the instant application.
Claims 1, 5, 8, 13, 18 and 20 are currently amended.
Claims 3, 4, 7, 17 and 19 are canceled.
The Applicant’s argument, in response to the rejection of claims 1-20, filed on 07/27/2022 have been considered and found persuasive.  Therefore, amended claims 1, 2, 5, 6, 8-16, 18 and 20, after comprehensive searching, are allowable.
Examiner’s Statement of Reasons for Allowance
Claims 1, 2, 5, 6, 8-16, 18 and 20 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a rotary power tool comprising: a housing including a motor housing portion and a handle portion extending from the housing; an electric motor disposed within the motor housing portion; a trigger switch configured to selectively activate the electric motor; a plurality of lighting elements configured to be activated in response to actuation of the trigger switch; a controller positioned in the housing and configured to activate the lighting elements in response to actuation of the trigger switch; and a brightness control unit positioned on the housing, the brightness control unit including a light switch in electrical communication with the controller, and a circuit board upon which the light switch is mounted, the circuit board being electrically connected to the controller to direct electrical current between the circuit board and the controller, and wherein the brightness control unit is configured to adjust the lighting elements between a plurality of different brightness states other than an “ON” state or an “OFF” state” and combination thereof, in the claim(s), i.e., claim 1, (claims 2, 5, 6 and 8-12 are allowed as being dependent on claim 1),
“… a rotary power tool comprising: a housing including a motor housing portion and a handle portion extending from the housing; an electric motor disposed within the motor housing portion; a trigger switch configured to selectively activate the electric motor; a plurality of lighting elements; a controller positioned in the housing and configured to activate the lighting elements in response to actuation of the trigger switch; and a control unit positioned on the housing, the control unit including a light switch configured as a first switch, the light switch being mounted to a circuit board in electrical communication with the controller, and a timer configured to be adjusted by the light switch to a plurality of different expiration times after which the lighting elements are deactivated following release of the trigger switch; and a second switch mounted to the circuit board that is configured to adjust an operational mode of the motor” and combination thereof, in the claim(s), i.e., claim 13, (claims 14-16 are allowed as being dependent on claim 13), and
“… a rotary power tool comprising: a housing including a motor housing portion and a handle portion extending from the housing; an electric motor disposed within the motor housing portion; an output shaft extending from the housing configured to receive torque from the electric motor, causing the output shaft to rotate; a trigger switch configured to selectively activate the electric motor; a plurality of lighting elements radially positioned around the output shaft; a controller positioned in the housing and configured to activate the lighting elements in response to actuation of the trigger switch; and a brightness control unit positioned on the housing, the brightness control unit including a light switch in electrical communication with the controller to adjust the brightness or luminosity of the lighting elements in response to being actuated, a circuit board upon which the light switch is mounted that is electrically connected to the controller to direct electrical current between the circuit board and the controller, and wherein the brightness control unit is configured to adjust the lighting elements between a plurality of different brightness states other than an “ON” and an “OFF” state, wherein the housing includes a foot portion on an opposite end of the handle portion as the motor housing portion, and wherein the brightness control unit is positioned on the foot portion of the housing” and combination thereof, in the claim(s), i.e., claim 18, (claim 20 is allowed as being dependent on claim 18), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Sterling (U.S. Pub. 2013/0063051 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844